Citation Nr: 1225610	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1971 to August 1973. 

This appeal to the Board of Veterans' Appeals (Board) comes from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was initially before the Board in June 2008, at which time it was remanded for further evidentiary development.  In a March 2009 decision, the Board denied the Veteran's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court remanded the appeal for further development consistent with the instructions in a February 2010 Joint Motion for Remand.  To comply with the Order, the Board remanded this matter in September 2010.  In a May 2011 decision, the Board again denied the Veteran's claim.  He again appealed to the Court.  In a January 2012 Order, the Court remanded the appeal for further development consistent with the terms of a January 2012 Joint Motion for Remand.  

The appeal is REMANDED to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the  January 2012 Joint Motion for Remand, the Board finds that a remand of this matter is needed.

In November 2010, the RO received notice of the Veteran's appointment of a new representative.  However, the RO sent the copy of a February 2011 supplemental statement of the case (SSOC) to the former representative.  38 C.F.R. § 19.31(b) (2011) requires that the RO furnish the Veteran's representative an SSOC.  Such resulted in potential prejudice to the Veteran.

In May 2012, the Veteran's representative submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Although the representative waived AOJ review of this evidence, as the appeal is being remanded to the AMC for the issuance of an SSOC to the current representative, the AMC should readjudicate the claim with consideration of this additional evidence.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the claim, with consideration of all additional evidence added to the claims file (particularly an October 2010 opinion from W.K., Cox, MD) since the issuance of the February 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

